DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 10) in the reply filed on 7/28/2022 is acknowledged. Currently, claims 1-21 are pending, but claims 6-10, 15, 19-20 are withdrawn from consideration as directed to non-elected subject matter. Claims 1-5, 11-14, 16-18 and 21 are examined as follows.
Note that claim 14 is allowable, consequently claims 15 and 19-20 will be rejoined and the restriction requirement will be withdrawn upon final examination of all pending claims if the scope of claim 14 remains allowable. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Display device with touch signals having different pulse widths”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. in US 2018/0011598 (hereinafter Ku).

Regarding claim 1, Ku discloses a display device (Ku’s par. 2) comprising: 
a display unit (Ku’s Figs. 10-11 and par. 77, 81) comprising a plurality of pixels (Ku’s Fig. 11 and par. 77-78, 81: 320); 
a touch sensing unit (Ku’s Figs. 9-10, 14 and par. 75, 81: see 200) disposed on the display unit (Ku’s Fig. 10 and par. 78: 200 over 300) and comprising a plurality of driving electrodes (Ku’s Fig. 1 and par. 37: Tx) and a plurality of sensing electrodes (Ku’s Fig. 1 and par. 37: Rx); and 
a touch driver (Ku’s Figs. 1, 9 and par. 37, 45: touch controller) configured to supply a touch driving signal (Ku’s Fig. 1 and par. 45: Sd1 to Sdj) to the plurality of driving electrodes (Ku’s Fig. 1: Tx) through a plurality of driving lines (Ku’s Fig. 1 and par. 45: see 110), and 
receive a touch sensing signal (Ku’s Fig. 1 and par. 46: So1 to Sok) from the plurality of sensing electrodes (Ku’s Fig. 1: Rx) through a plurality of sensing lines (Ku’s Fig. 1 and par. 46: see 120), wherein during a first horizontal period (Ku’s Fig. 15A and par. 78: Hsync period) of one frame period (Ku’s Fig. 15A and par. 78: Vsync frame), the touch driver (Ku’s Fig. 1 and par. 79: touch controller) supplies a touch driving signal (Ku’s Figs. 6, 15A and par. 64: Sd1) having a first pulse width (Ku’s Figs. 6, 15A and par. 49, 64: W1) to a first partial portion of the plurality of driving lines among the plurality of driving lines (Ku’s Figs. 1, 6: see lines 110 to Tx1-Tx3) and supplies a touch driving signal (Ku’s Figs. 6, 15A and par. 64: Sd2) having a second pulse width smaller than the first pulse width (Ku’s Figs. 6, 15A and par. 58: W2) to a second partial portion of the plurality of driving lines among the plurality of the driving lines (Ku’s Figs. 1, 6: see lines 110 to Tx4-Tx6) that is different from the first partial portion of the plurality of driving lines (Ku’s Figs. 1, 6: see lines 110 to Tx1-Tx3).

Regarding claim 11, Ku discloses wherein the touch driver (Ku’s Figs. 1, 9 and par. 79: touch controller) generates a touch driving signal having the first pulse width of a high level (Ku’s Figs. 6, 15A: see high W1) and a touch driving signal having the second pulse width of a high level (Ku’s Figs. 6, 15A: see high W2) based on a horizontal synchronization signal having a low level in each of a plurality of horizontal periods (Ku’s Fig. 15 and par. 79: Sd not overlapping high Hsync).

Regarding claim 12, Ku discloses wherein each of the plurality of driving lines (Ku’s Fig. 1: see 110) is connected to a plurality of driving electrodes arranged in a first direction (Ku’s Fig. 1: see Tx in the X direction), and each of the plurality of sensing lines (Ku’s Fig. 1: see 120) is connected to a plurality of sensing electrodes arranged in a second direction crossing the first direction (Ku’s Fig. 1: see Rx in the Y direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ku in view of Lee et al. in US 2019/0294310 (hereinafter Lee).
Ku fails to disclose supplying a touch driving signal having the same phase to each of the plurality of driving lines during a plurality of consecutive frame periods. 
However, in the same field of endeavor of touch devices, Lee discloses a touch driver (Lee’s Fig. 1: touch controller equivalent to touch controller in Ku’s Fig. 1) supplies a touch driving signal (Lee’s Figs. 1, 3B and par. 53-55: Sdrv) having the same phase (Lee’s Fig. 3B and par. 53: see Frame 1 and Frame 2) to each of the plurality of driving lines (Lee’s Figs. 1, 3B and par. 53: sensing array 110 equivalent to lines 110 supplying Sd to Tx in Ku’s Fig. 1) during a plurality of consecutive frame periods (Lee’s Fig. 3B and par. 53: Frame 1 and Frame 2).
Therefore, it would have been obvious to one of ordinary skill in the art to use Lee’s teachings of keeping the same phase of the driving signal in consecutive frames before subsequently switching the phase in Ku’s device, in order to obtain the benefit of a reasonable number of frame periods to define a change in polarity for the driving signal (Lee’s par. 54) while not adversely affecting degradation in image quality (Lee’s par. 55).

Allowable Subject Matter
Claims 14, 16-18 and 21 are allowed. Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to disclose ALL limitations of claim 1, in addition to “wherein the touch driver supplies, to each of the plurality of driving lines, a touch driving signal having the first pulse width during a first partial portion of horizontal periods of one frame period, and supplies a touch driving signal having the second pulse width during a second partial portion of horizontal periods of the one frame period that is different from the first partial portion of the horizontal periods”. Dependent claims 3-5 are allowed for at least the same reason.
The closest reference to Ku fails to disclose these features.
Regarding independent claim 14, the prior art fails to disclose ALL limitations as described, in specific the combination with “when the display driver drives the display unit at a first frequency, the touch driver supplies touch driving signals having different phases from each other in each of first and second consecutive frame periods, to each of the plurality of driving lines, and when the display driver drives the display unit at a second frequency lower than the first frequency, when the display driver drives the display unit at a second frequency lower than the first frequency, during the same horizontal period of one frame period, the touch driver supplies a touch driving signal having a first pulse width to a first partial portion of driving lines among the plurality of driving lines, and supplies a touch driving signal having a second pulse width smaller than the first pulse width to a second partial portion of driving lines among the plurality of driving lines that is different from the first partial portion of the plurality of driving lines”. Dependent claims 16-18 are allowable for at least the same reason.
Regarding independent claim 21, the prior art fails to disclose ALL limitations as described, in specific the combination with “…wherein the touch driver is configured to supply a plurality of touch driving signals having different pulse widths from each other during a same horizontal period of one frame to reduce distortion of the data voltages that are coupled to the plurality of touch driving signals”.
Inoue et al. in US 2015/0116247 discloses a touch display (Inoue’s Figs. 1-2, 5 and par. 49-59) that drives the display unit at a first frequency and at a second frequency lower than the first frequency (Inoue’s Fig. 20 and par. 43) and the touch driving signals appearing to have different widths in the low frequency display mode (Inoue’s Fig. 20). But Inoue fails to disclose the touch driving signals having different phases from each other in each of first and second consecutive frame periods when driving at the first frequency or during the same horizontal period supplying touch driving signals having different widths to first and second partial portions of the driving lines, as necessary for claim 14.
Lee discloses switching the phase of the touch driving signal in consecutive frame periods (Lee’s Fig. 3A and par. 52, 48, 46). But Lee does not disclose the first frequency and second frequency display modes, or the different pulse widths to first and second partial portions of the driving lines, as necessary for claim 14.
Ku discloses different pulse widths to first and second partial portions of the driving lines (Figs. 6, 15A), but they are not in the same horizontal period of one frame period as necessary for claims 14 and 21.
Oh et al. in US 11,221,701 discloses concurrent supply of touch driving signals with apparent different pulse width (Fig. 3) but Oh is silent about the horizontal period and does not explicitly talk about pulse width as it would be necessary for claims 14 and 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weng et al. in US 2020/0081602 directed to different phase pulses to touch driving signals, Kim et al. in US 2017/0153736 directed to low and normal speed modes in touch displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621